IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                March 5, 2008
                               No. 07-50850
                            Conference Calendar            Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

MARCO MORALES

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                        USDC No. 3:06-CR-1077-ALL


Before KING, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
      Appealing the Judgment in a Criminal Case, Marco Morales presents
arguments that he concedes are foreclosed by United States v. Rawls, 85 F.3d
240, 242-44 (5th Cir. 1996), which rejected a Commerce Clause challenge to the
felon-in-possession-of-a-firearm statute, 18 U.S.C. § 922(g). See United States
v. Daugherty, 264 F.3d 513, 518 (5th Cir. 2001). The Government’s motion for




      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 07-50850

summary affirmance is GRANTED, and the judgment of the district court is
AFFIRMED.




                                   2